 1   GARMAN TURNER GORDON LLP
     Eric R. Olsen, Nevada Bar No. 3127
 2   650 White Drive, Suite 100
     Las Vegas, Nevada 89119
 3
     Telephone: (725) 777-3000
 4   Facsimile: (725) 777-3112
     Email:       eolsen@gtg.legal
 5
     Attorneys for Plaintiff
 6   Atturo Tire Corp.
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    ATTURO TIRE CORP.,                                    Case No. 2:19-cv-00198-JCM-VCF
10                                   Plaintiff,             STIPULATION TO EXTEND
11                                                          SCHEDULING ORDER DEADLINE
      v.                                                    TO AMEND PLEADINGS & ADD
12                                                          PARTIES TO SEPTEMBER 23, 2019
      MAX-TRAC TIRE CO., INC. d/b/a MICKEY
13    THOMPSON TIRES & WHEELS,
14                                   Defendant.
15

16          Pursuant to Paragraph B.(E). of the Stipulated Discovery Plan (ECF No. 29), as well as
17   Local Rule 26-4, Plaintiff Atturo Tire Corp. (“Plaintiff”) and Defendant Max-Trac Tire Co., Inc.
18   d/b/a Mickey Thompson Tires & Wheels (“Defendant”) hereby stipulate to an extension of the
19   following deadline in the Scheduling Order (ECF No. 36):
20    Deadline                            Current Date                      Stipulated Revised Date
21    Amend Pleadings & Add Parties August 22, 2019                         September 23, 2019
22

23          In support of this Stipulation, the parties state as follows:
24          1.      On April 2, 2019 and April 3, 2019, respectively, Plaintiff served the First Set Of
25   Requests For Production To Defendant and the First Set Of Interrogatories To Defendant.
26   Pursuant to Local Rules IA 1-3(f) and 26-7, counsel for the parties have been working to resolve
27

28
 1   issues relating to Defendant’s June 3, 2019 responses to those requests. These efforts include

 2   exchanging various discovery communications on June 11, 2019, June 28, 2019, July 8, 2019, July

 3   12, 2019, July 15, 2019, July 16, 2019, and July 26, 2019, as well as participating in a telephone

 4   conference on July 10, 2019. Plaintiff’s counsel also served second sets of document requests and

 5   interrogatories to Defendant on July 26, 2019 and third party document subpoenas on July 19,

 6   2019 and July 26, 2019.

 7          2.      On June 11, 2019, Defendant served its first sets of document requests and

 8   interrogatories to Plaintiff. Pursuant to Local Rules IA 1-3(f) and 26-7, counsel for the parties have

 9   been working to resolve issues relating to Plaintiff’s July 11, 2019 responses to those requests.

10   These efforts include exchanging discovery communications on July 18, 2019 and July 25, 2019

11   and planning to schedule an upcoming telephone conference.

12          3.      In light of these ongoing efforts, the parties hereby enter into this Stipulation to

13   extend the upcoming August 22, 2019 deadline to amend the pleadings and add parties to

14   September 23, 2019. In so stipulating, Defendant does not concede, admit or agree that there is

15   any basis to add additional parties or claims, and is stipulating in the interest of compromise to

16   avoid the expenditure of the parties’ and courts’ resources.

17

18   [SIGNATURES ON NEXT PAGE]

19

20

21

22

23

24

25

26

27

28


                                                       2
 1          Jointly and respectfully submitted this 1st day of August 2019.

 2   /s/     Eric R. Olsen                               /s/   Meng Zhong
     Eric R. Olsen, Nevada Bar No. 3127                  Michael J. McCue, Nevada Bar No. 6055
 3   GARMAN TURNER GORDON LLP                            Meng Zhong, Nevada Bar No. 12145
     650 White Drive, Suite 100                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
 4
     Las Vegas, Nevada 89119                             3993 Howard Hughes Pkwy, Suite 600
 5   Telephone: (725) 777-3000                           Las Vegas, Nevada 89169
     Facsimile: (725) 777-3112                           Telephone:   (702) 949-8200
 6   eolsen@gtg.legal                                    Facsimile:   (702) 949-8398
                                                         mccue@lrrc.com
 7   Brian C. Bianco (admitted pro hac vice)             mzhong@lrrc.com
     Stacy A. Baim (admitted pro hac vice)
 8
     Julia R. Lissner (admitted pro hac vice)            Attorneys for Defendant Max-Trac Tire Co.,
 9   AKERMAN LLP                                         d/b/a Mickey Thompson Tires & Wheels
     71 South Wacker Drive, 46th Floor
10   Chicago, Illinois 60606
     Telephone:     (312) 634-5700
11   Facsimile:     (312) 424-1905
12   brian.bianco@akerman.com
     stacy.baim@akerman.com
13   julia.lissner@akerman.com

14   Attorneys for Plaintiff Atturo Tire Corp.
15

16   Pursuant to the foregoing, IT IS SO ORDERED.

17   DATED this 1st day of August, 2019.

18   _______________________________________
     UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                    3
 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that a copy of the foregoing document was served upon all counsel of

 3   record via the Court’s CM/ECF system on August 1, 2019.

 4                                                    /s/ Eric R. Olsen
                                                      Eric R. Olsen, Nevada Bar No. 3127
 5                                                    GARMAN TURNER GORDON LLP
                                                      650 White Drive, Suite 100
 6
                                                      Las Vegas, Nevada 89119
 7                                                    Telephone:      (725) 777-3000
                                                      Facsimile:      (725) 777-3112
 8                                                    eolsen@gtg.legal
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  4
